--------------------------------------------------------------------------------

Exhibit 10.4
 
Walgreens Boots Alliance, Inc.
2011 Cash-Based Incentive Plan
 
As amended and restated effective
 
July 1, 2016
 

--------------------------------------------------------------------------------

Contents

--------------------------------------------------------------------------------

Article 1. Establishment, Purpose, and Duration
1
   
Article 2. Definitions
1
   
Article 3. Administration
6
   
Article 4. Eligibility and Participation
7
   
Article 5. Awards
7
   
Article 6. Awards Not Assignable or Transferable
8
   
Article 7. Performance Measures
9
   
Article 8. Beneficiary Designation
10
   
Article 9. Rights of Participants
10
   
Article 10. Change of Control
11
   
Article 11. Amendment and Termination
11
   
Article 12. Reporting and Withholding
12
   
Article 13. Successors
12
   
Article 14. General Provisions
12

 

--------------------------------------------------------------------------------

Walgreens Boots Alliance, Inc.
2011 Cash-Based Incentive Plan


Article 1.
Establishment, Purpose, and Duration

1.1        Establishment. Walgreen Co., an Illinois corporation (hereinafter
referred to as the “Walgreens”), previously established an incentive
compensation plan to be known as Walgreen Co. 2011 Cash-Based Incentive Plan
(hereinafter referred to as the “Plan”). This Plan permits the grant of
Cash-Based Awards. This Plan became effective upon shareholder approval on
January 11, 2012 (the “Effective Date”) and shall remain in effect as provided
in Section 1.3 hereof.  On December 31, 2014, a reorganization of Walgreens into
a holding company structure (hereinafter referred to as the “Reorganization”)
was completed.  Pursuant to the Reorganization, Walgreens became a wholly owned
subsidiary of a new Delaware corporation named Walgreens Boots Alliance, Inc.
(hereinafter referred to as the “Company”).  In connection with the
Reorganization, the Plan was assumed by the Company and was amended and restated
effective as of December 31, 2014, in order to reflect such assumption.  The
Plan is hereby further amended and restated as set forth herein, effective as of
July 1, 2016.


1.2        Objectives of This Plan. The objectives of this Plan are to optimize
the profitability and growth of the Company through incentives consistent with
the Company’s goals and that link and align the personal interests of
Participants with an incentive for excellence in individual performance, and to
promote teamwork. This Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of
Participants who make significant contributions to the Company’s success and to
allow Participants to share in the success of the Company.


1.3        Duration of This Plan. This Plan shall commence on the Effective
Date, as described in Section 1.1, and shall remain in effect until terminated,
modified, or amended in accordance with Section 11.1 of the Plan.


Article 2.
Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.



2.1
“Affiliate” means any entity (a) which, directly or indirectly, is controlled
by, controls, or is under common control with the Company, or (b) in which the
Company has a significant entity interest, in either case as determined by the
Committee, and which is designated by the Committee as such for purposes of the
Plan.




2.2
Not used.




2.3
“Award” means, individually or collectively, a grant to a Participant under an
Award Agreement of any Cash-Based Award, subject to the terms of this Plan.




2.4
“Award Agreement” means either: (a) a written or electronic agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under this Plan, including any amendment or
modification thereof, or (b) a written or electronic statement issued by the
Company to a Participant describing the terms and provisions of such Award,
including any amendment or modification thereof. The Committee may provide for
the use of electronic, Internet, or other non-paper Award Agreements, and the
use of electronic, Internet, or other non-paper means for the acceptance thereof
and actions thereunder by a Participant.

 
1

--------------------------------------------------------------------------------

2.5
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such terms in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.




2.6
“Board” or “Board of Directors” means the Board of Directors of the Company.




2.7
“Cash-Based Award” means a contractual right granted to an Employee under
Article 5 entitling such Participant to receive a cash payment or payments, at
such times, and subject to such conditions, as are set forth in this Plan and
the applicable Award Agreement.




2.8
“Cause” means, unless otherwise specified in an Award Agreement or in an
applicable employment agreement between the Company and a Participant, with
respect to any Participant any of the following:




(a)
Any act that would constitute a material violation of the Company’s material
written policies;




(b)
Willfully engaging in conduct materially and demonstrably injurious to the
Company, provided, however, that no act or failure to act, on the Participant’s
part, shall be considered “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that such action or
omission was in the best interest of the Company;




(c)
Being indicted for, or if charged with but not indicted for, being tried for (i)
a crime of embezzlement or a crime involving moral turpitude, or (ii) a crime
with respect to the Company involving a breach of trust or dishonesty, or (iii)
in either case, a plea of guilty or no contest to such a crime;




(d)
Abuse of alcohol in the workplace, use of any illegal drug in the workplace or a
presence under the influence of alcohol or illegal drugs in the workplace;




(e)
Failure to comply in any material respect with the Foreign Corrupt Practices
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Sarbanes-Oxley Act of 2002, and the Truth in Negotiations Act, or any rules and
regulations issued thereunder; and




(f)
Failure to follow the lawful directives of the Company’s Chief Executive
Officer, the President or the Board of Directors.




2.9
“Change of Control” means:




(a)
An acquisition after the date hereof by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of
beneficial ownership (within the meaning of Rule 13d−3 promulgated under the
Exchange Act) of twenty percent (20%) or more of either (a) the then-outstanding
shares of common stock of the Company (the "Outstanding Company Common Stock")
or (b) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); excluding, however, the following: (1)
any acquisition directly from the Company, other than an acquisition by virtue
of the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company or approved by the Incumbent Board
(as defined below), (2) any acquisition by the Company, (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any entity controlled by the Company, (4) any acquisition by an
underwriter temporarily holding Company securities pursuant to an offering of
such securities, or (5) any acquisition pursuant to a transaction which complies
with clauses (1), (2), and (3) of subsection (c) below; or

 
2

--------------------------------------------------------------------------------

(b)
A change in the composition of the Board such that the individuals who, as of
the Effective Date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section, that any individual who becomes a member of the Board subsequent
to the effective date of the Plan, whose election, or nomination for election by
the Company's shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso), either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or




(c)
Consummation of a reorganization, merger, or consolidation (or similar
transaction), a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
("Corporate Transaction"); in each case, unless immediately following such
Corporate Transaction (i) all or substantially all of the individuals and
entities who are the Beneficial Owners, respectively, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the outstanding shares of common stock,
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which, as a result of such transaction, owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, twenty percent (20%)
or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors, except to the extent that such ownership
existed prior to the Corporate Transaction, and (iii) individuals who were
members of the Incumbent Board at the time of the Board's approval of the
execution of the initial agreement providing for such Corporate Transaction will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction; or

 
3

--------------------------------------------------------------------------------

(d)
The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company;



provided, that if an Award becomes payable upon or by reference to a Change of
Control, then solely for purposes of determining the time of payment of such
Award the Change of Control must also be a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company as described in Code Section 409A.



2.10
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.




2.11
“Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board and shall be composed of not less than two
Directors, each of whom is a nonemployee director (within the meaning of Rule
16b-3) and an outside director (within the meaning of Code Section 162(m)) to
the extent Rule 16b-3 and Section 162(m) of the Code, respectively, are
applicable to the Company and the Plan. If the Committee does not exist or
cannot function for any reason, the Board may take any action under the Plan
that would otherwise be the responsibility of the Committee.




2.12
“Company” means Walgreens Boots Alliance, Inc., a Delaware corporation, and any
successor thereto as provided in Article 13 herein.




2.13
“Covered Employee” means any Employee who is or may become a “Covered Employee,”
as defined in Code Section 162(m), and who is designated, either as an
individual Employee or class of Employees, by the Committee within the shorter
of: (a) ninety (90) days after the beginning of the Performance Period provided
the outcome for the Performance Period is substantially uncertain, or (b)
twenty-five percent (25%) of the Performance Period has elapsed, as a “Covered
Employee” under this Plan for such applicable Performance Period.




2.14
“Director” means any individual who is a member of the Board of Directors of the
Company.




2.15
“Disability” shall mean disability as determined by the Committee in accordance
with standards and procedures similar to those under the applicable Company
long-term disability plan, if any. At any time that the Company does not
maintain an applicable long-term disability plan, “Disability” shall mean any
physical or mental disability which is determined to be total and permanent by a
physician selected or relied upon in good faith by the Company.




2.16
“Effective Date” has the meaning set forth in Section 1.1.




2.17
“Employee” means any individual performing services for the Company, an
Affiliate, or a Subsidiary, including but not limited to officers, and
designated as an employee of the Company, an Affiliate, or a Subsidiary on the
payroll records thereof. An Employee shall not include any individual during any
period he or she is classified or treated by the Company, Affiliate, or
Subsidiary as an independent contractor, a consultant, or any employee of an
employment, consulting, or temporary agency or any other entity other than the
Company, Affiliate, or Subsidiary, without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company, Affiliate, or Subsidiary
during such period. An individual shall not cease to be an Employee in the case
of: (a) any leave of absence approved by the Company, or (b) transfers between
locations of the Company or between the Company, any Affiliates, or any
Subsidiaries. A leave of absence may continue so long as the Employee is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six (6) months, or if longer, so long as the
Participant retains a right to reemployment with the Company, a Subsidiary, or
an Affiliate under an applicable statute or by contract. Neither service as a
Director nor payment of a Director’s fee by the Company shall be sufficient to
constitute "employment" by the Company.

 
4

--------------------------------------------------------------------------------

2.18
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.




2.19
“Extraordinary Items” means (a) extraordinary, unusual, nonrecurring and/or
infrequently occurring items of gain or loss; (b) gains or losses on the
disposition of a business; (c) changes in tax or accounting regulations or laws;
or (d) the effect of a merger or acquisition, all of which must be identified in
the audited financial statements, including footnotes, or Management Discussion
and Analysis section of the Company’s annual report.




2.20
“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan.




2.21
“Participant” means any eligible individual as set forth in Article 4 to whom an
Award is granted.




2.22
“Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.




2.23
“Performance Measures” mean measures as described in Article 7 on which the
performance goals are based and which are approved by the Company’s shareholders
pursuant to this Plan in order to qualify Awards as Performance-Based
Compensation.




2.24
“Performance Period” means the period of time, as determined by the Committee,
during which the performance goals must be met in order to determine the degree
of payout with respect to an Award.




2.25
“Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.




2.26
“Plan” means the Walgreens Boots Alliance, Inc. 2011 Cash-Based Incentive Plan
(formerly the Walgreen Co. 2011 Cash-Based Incentive Plan).

 
5

--------------------------------------------------------------------------------

2.27
“Plan Year” means the Company’s fiscal year, which begins September 1 and ends
August 31.




2.28
“Service” means a Participant’s employment relationship with the Company, an
Affiliate, or a Subsidiary.




2.29
“Share” means a share of common stock of the Company, $0.01 par value per share.




2.30
“Specified Employee” means a “specified employee” within the meaning of Code
Section 409A and any specified employee identification policy or procedure of
the Company.




2.31
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, an interest of more
than fifty percent (50%) by reason of stock ownership or otherwise.




2.32
“Termination of Employment” or “Terminates Employment” means a separation from
Service of a Participant, within the meaning of Code Section 409A.



Article 3.
Administration

3.1        General. The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.


3.2        Authority of the Committee. Subject to any express limitations set
forth in the Plan, the Committee shall have full and exclusive discretionary
power and authority to take such actions as it deems necessary and advisable
with respect to the administration of the Plan including, but not limited to,
the following:



(a)
To determine from time to time which of the persons eligible under the Plan
shall be granted Awards, when and how each Award shall be granted, what type or
combination of types of Awards shall be granted, the provisions of each Award
granted (which need not be identical);




(b)
To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission, or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;




(c)
To approve forms of Award Agreements for use under the Plan;




(d)
To amend the Plan or any Award Agreement as provided in the Plan;




(e)
To adopt subplans and/or special provisions applicable to Awards regulated by
the laws of a jurisdiction other than and outside of the United States. Such
subplans and/or special provisions may take precedence over other provisions of
the Plan, but unless otherwise superseded by the terms of such subplans and/or
special provisions, the provisions of the Plan shall govern; and

 
6

--------------------------------------------------------------------------------

(f)
To authorize any person to execute on behalf of the Company any instrument
required to effectuate any Award previously granted by the Committee.



3.3        Delegation. The Committee may delegate to one or more of its members
or to one or more officers of the Company or any Subsidiary or Affiliate or to
one or more agents or advisors such administrative duties or powers as it may
deem advisable, and the Committee or any individuals to whom it has delegated
duties or powers as aforesaid may employ one or more individuals to render
advice with respect to any responsibility the Committee or such individuals may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
can the Committee: (a) designate Employees other than Covered Employees to be
recipients of Awards; (b) determine the size of any such Awards; provided,
however, (i) the Committee shall not delegate such responsibilities to any such
officer for Awards to be granted to such officer; (ii) the resolution providing
such authorization sets forth the total number of Awards such officer(s) may
grant; and (iii) the officer(s) shall report periodically to the Committee
regarding the nature and scope of the Awards granted pursuant to the authority
delegated.


3.4        Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of this Plan and all related orders and
resolutions of the Board shall be final, conclusive, and binding on all persons,
including the Company, its stockholders, Employees, Participants, and their
estates and beneficiaries.


Article 4.
Eligibility and Participation

4.1        Eligibility. Persons eligible to participate in this Plan include all
officers and key Employees of the Company, or those who will become officers or
key Employees, whose performance or contribution, as determined by the
Committee, benefits or will benefit the Company.


4.2        Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of any and all terms permissible by law and the amount of
each Award.


Article 5.
Awards

5.1        Grant of Cash-Based Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine. The Committee may grant Cash-Based Awards that are payable based on
the attainment of a specified performance goal (or goals), with or without
additional Service requirements, as established by the Committee in its
discretion.


5.2        Value of Cash-Based Awards. Each Cash-Based Award shall specify a
payment amount or payment range as determined by the Committee. The Committee
may establish a performance goal or goals in its discretion. If the Committee
exercises its discretion to establish performance goals, the number and/or value
of such Cash-Based Award (the “Performance-Based Compensation Award”) that will
be paid out to the Participant will depend on the extent to which the
performance goals are met and additional Service requirements, if any, are met.
 
7

--------------------------------------------------------------------------------

5.3        Maximum Cash-Based Awards. The maximum aggregate amount awarded or
credited under this Plan with respect to Cash-Based Awards to any one
Participant in any one Plan Year may not exceed ten million dollars
($10,000,000), determined as of the date of payout.


5.4        Payment of Cash-Based Awards. Payment, if any, with respect to a
Cash-Based Award shall be made in cash, in accordance with the terms of the
applicable Award Agreement, and as the Committee determines in accordance with
Code Section 409A, to the extent applicable.


5.5        Termination of Employment. The Committee shall determine the extent
to which the Participant shall have the right to receive payment for Cash-Based
Awards, if any, following termination of the Participant’s employment with or
provision of services to the Company or any Affiliate or Subsidiary, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each Participant, but need not be uniform among all Awards of Cash-Based Awards
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination.


5.6        Compliance With Section 409A. To the extent applicable, it is
intended that the Plan and all Awards hereunder comply with the requirements of
Section 409A of the Code, and the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. In the event that any provision of the Plan or an Award Agreement is
determined by the Committee to not comply with the applicable requirements of
Section 409A of the Code, the Committee shall have the authority, pursuant to
Section 14.8, to take such actions and to make such interpretations or changes
to the Plan or an Award Agreement as the Committee deems necessary to comply
with such requirements, provided that the Committee shall act in a manner that
is intended to preserve the economic value of the Award to the Participant. In
no event whatsoever shall the Company be liable for any additional tax,
interest, or penalties that may be imposed on any Participant by Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code.


5.7        Compliance With Section 162(m). The Plan shall be interpreted and
construed in accordance with Section 162(m) of the Code. A Participant shall be
eligible to receive payment with respect to a Performance-Based Compensation
Award only to the extent that the performance goals for such Performance Period
are achieved and the terms of the Award applied against such performance goals
determines that all or a portion of such Participant’s Performance-Based
Compensation Award has been earned for the Performance Period. Following the
completion of a Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance-Based Compensation Award
for the Performance Period was achieved and then the amount thereof.


Article 6.
Awards Not Assignable or Transferable

Except as expressly authorized by the Committee, during a Participant’s
lifetime, his Awards shall be payable only to the Participant. Awards shall not
be assignable or transferable other than by will or the laws of descent and
distribution or, subject to the consent of the Committee, pursuant to a domestic
relations order entered into by a court of competent jurisdiction; no Awards
shall be subject, in whole or in part, to attachment, execution, or levy of any
kind; and any purported assignment or transfer in violation of this Article 6
shall be null and void. The Committee may establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable in the event of, or following, the Participant’s death may be provided.
 
8

--------------------------------------------------------------------------------

Article 7.
Performance Measures

7.1        Performance Measures. The performance goals upon which the payment of
a Performance-Based Compensation Award to a Covered Employee that is intended to
qualify as Performance-Based Compensation shall be limited to the following
Performance Measures:



(a)
Net earnings, net income, or consolidated net income (before or after taxes);




(b)
Earnings per Share;




(c)
Net sales or revenue growth;




(d)
Achievement of balance sheet or income statement objectives;




(e)
Gross, pre-tax, post-tax, or net operating profit;




(f)
Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);




(g)
Cash flow (including, but not limited to, operating cash flow, discounted cash
flow, cumulative cash flow, free cash flow, cash flow return on equity, and cash
flow return on investment);




(h)
Earnings (based on either LIFO or FIFO accounting for inventories), before or
after taxes, interest, depreciation, and/or amortization;




(i)
Gross, net or operating margins;




(j)
Productivity ratios;




(k)
Share price (including, but not limited to, growth measures and total
shareholder return);




(l)
Expense targets;




(m)
Costs (including cost reduction or savings);




(n)
Performance against operating budget goals;




(o)
Operating profit or efficiency;




(p)
Unit sales volume;




(q)
Market or category share;




(r)
Customer satisfaction;




(s)
Working capital targets;




(t)
Improvements in financial ratings;




(u)
Regulatory compliance;




(v)
Extent to which strategic and/or business goals are met;




(w)
Total return to shareholders equity (including both the market value of the
Company’s Shares and dividends thereon); and,




(x)
Economic value added or EVA (net operating profit after tax minus the sum of
capital multiplied by the cost of capital).



Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate, or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (k) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated payment of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 7; provided,
however, that any restrictions on acceleration of payment under Code Section
409A shall be observed.
 
9

--------------------------------------------------------------------------------

7.2        Evaluation of Performance. The Committee may provide in any such
Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) Extraordinary
Items, (f) acquisitions or divestitures, and (g) foreign exchange gains and
losses. To the extent such inclusions or exclusions affect Performance-Based
Compensation Awards to Covered Employees, they shall be prescribed in a form
that meets the requirements of Code Section 162(m) for deductibility.


7.3        Adjustment of Performance-Based Compensation. Awards that are
intended to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.


7.4        Committee Discretion. In the event that applicable tax, corporate, or
securities laws change to permit the Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base payout on Performance Measures
other than those set forth in Section 7.1.


Article 8.
Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant under this Plan, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such beneficiary designation, benefits remaining unpaid or
rights remaining unexercised at the Participant’s death shall be paid to or
exercised by the Participant’s executor, administrator, or legal representative.


Article 9.
Rights of Participants

9.1        Employment. Nothing in this Plan or an Award Agreement shall: (a)
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or Service at
any time or for any reason not prohibited by law, or (b) confer upon any
Participant any right to continue his employment for any specified period of
time. Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company or any Affiliate or Subsidiary and,
accordingly, subject to Articles 3 and 11, this Plan and the benefits hereunder
may be terminated at any time in the sole and exclusive discretion of the
Committee without giving rise to any liability on the part of the Company, its
Affiliates, and/or its Subsidiaries.


9.2        Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
 
10

--------------------------------------------------------------------------------

Article 10.
Change of Control

10.1      Change of Control of the Company. Notwithstanding any other provision
of this Plan to the contrary, the provisions of this Article 10 shall apply in
the event of a Change of Control, unless otherwise determined by the Committee
in connection with the grant of an Award as reflected in the applicable Award
Agreement.



(a)
Performance Goals. Upon a Change of Control, all then-outstanding Awards with
performance goals yet to be achieved shall be considered to be earned at target
values, or at such value otherwise determined by the terms and conditions set
forth in the applicable Award Agreement, and payable at the time set forth in
the applicable Award Agreement.




(b)
Awards With Service Requirements. Upon a Participant’s involuntary termination
for a reason other than Cause during the two (2) year period following a Change
of Control, any Service requirement applicable to then-outstanding Awards shall
be considered satisfied.



Article 11.
Amendment and Termination

11.1      Amendment and Termination of the Plan and Award Agreements.



(a)
Subject to subparagraph (b) of this Section 11.1 and Section 11.3 of the Plan,
the Board may at any time terminate the Plan or an outstanding Award Agreement
and the Committee may, at any time and from time to time, amend the Plan or an
outstanding Award Agreement.




(b)
Notwithstanding the foregoing, no amendment of this Plan shall be made without
shareholder approval if shareholder approval is required pursuant to rules
promulgated by any stock exchange or quotation system on which Shares are listed
or quoted or by applicable U.S. state corporate laws or regulations, applicable
U.S. federal laws or regulations, and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.



11.2      Adjustment of Awards Upon the Occurrence of Certain Unusual,
Nonrecurring or Infrequently Occurring Events. Subject to Section 7.3, the
Committee may make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual, nonrecurring or infrequently
occurring events (including, without limitation, the events described in Section
7.2 hereof) affecting the Company or the financial statements of the Company or
of changes in applicable laws, regulations, or accounting principles, whenever
the Committee determines that such adjustments are appropriate in order to
prevent unintended diminution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan. By accepting an Award under this Plan,
a Participant agrees to any adjustment to the Award made pursuant to this
Section 11.2 without further consideration or action.


11.3      Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, other than Sections 11.2, 11.4, or 14.14, and subject to
Section 7.3, no termination or amendment of this Plan or an Award Agreement
shall adversely affect in any material way any Award previously granted under
this Plan, without the written consent of the Participant holding such Award.
 
11

--------------------------------------------------------------------------------

11.4      Amendment to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Committee may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature, and to the
administrative regulations and rulings promulgated thereunder. By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 11.4 to any Award granted under the Plan without further
consideration or action.


Article 12.
Reporting and Withholding

The Company shall have the power and the right to report income and to deduct or
withhold, or require a Participant to remit to the Company, amounts necessary to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan.


Article 13.
Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


Article 14.
General Provisions

14.1      Forfeiture Events.          



(a)
The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for Cause, termination of the Participant’s provision
of services to the Company, Affiliate, or Subsidiary, violation of material
Company, Affiliate, or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, any Affiliate, or Subsidiary.




(b)
If any of the Company’s financial statements are required to be restated
resulting from errors, omissions, or fraud, the Committee may (in its sole
discretion, but acting in good faith) direct that the Company recover all or a
portion of any Award granted or paid to a Participant with respect to any fiscal
year of the Company the financial results of which are negatively affected by
such restatement. The amount to be recovered from the Participant shall be the
amount by which the Award exceeded the amount that would have been payable to
the Participant had the financial statements been initially filed as restated,
or any greater or lesser amount (including, but not limited to, the entire
Award) that the Committee shall determine. In no event shall the amount to be
recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law (including but not limited to amounts that are
required to be recovered or forfeited under Section 304 of the Sarbanes-Oxley
Act of 2002 or Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010). The Committee shall determine whether the Company shall
effect any such recovery: (i) by seeking repayment from the Participant, (ii) by
reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to the Participant under any compensatory plan, program, or arrangement
maintained by the Company, an Affiliate, or any Subsidiary, (iii) by withholding
payment of future increases in compensation (including the payment of any
discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company’s otherwise applicable
compensation practices, or (iv) by any combination of the foregoing.

 
12

--------------------------------------------------------------------------------

14.2      Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.


14.3      Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.


14.4      Requirements of Law. The granting of and settlement of Awards under
this Plan shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.


14.5      Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees and/or Directors, the Committee, in its sole
discretion, shall have the power and authority to:



(a)
Determine which Affiliates and Subsidiaries shall be covered by this Plan;




(b)
Determine which Employees outside the United States are eligible to participate
in this Plan;




(c)
Modify the terms and conditions of any Award granted to Employees outside the
United States to comply with applicable foreign laws;




(d)
Establish sub-plans and modify any terms and procedures, to the extent such
actions may be necessary or advisable. Any subplans and modifications to Plan
terms and procedures established under this Section 14.5 by the Committee shall
be attached to this Plan document as appendices; and




(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.



Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.


14.6      Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, or its
Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company or any Affiliate or
Subsidiary under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company or the Subsidiary or Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company, or the Subsidiary or Affiliate, as the case may be and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in this
Plan.
 
13

--------------------------------------------------------------------------------

14.7      Retirement and Welfare Plans. Neither Awards made under this Plan nor
cash paid pursuant to such Awards may be included as “compensation” for purposes
of computing the benefits payable to any Participant under the Company’s or any
Subsidiary’s or Affiliate’s retirement plans (both qualified and nonqualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.


14.8      Deferred Compensation.



(a)
The Committee may grant Awards under the Plan that provide for the deferral of
compensation within the meaning of Code Section 409A. It is intended that such
Awards comply with the requirements of Code Section 409A so that amounts
deferred thereunder are not includible in income before actual payment and are
not subject to an additional tax of twenty percent (20%) at the time the
deferred amounts are no longer subject to a substantial risk of forfeiture.




(b)
Notwithstanding any provision of the Plan or Award Agreement to the contrary, if
one or more of the payments or benefits to be received by a Participant pursuant
to an Award would constitute deferred compensation subject to Code Section 409A
and would cause the Participant to incur any penalty tax or interest under Code
Section 409A or any regulations or Treasury guidance promulgated thereunder, the
Committee may reform the Plan and Award Agreement to comply with the
requirements of Code Section 409A and to the extent practicable maintain the
original intent of the Plan and Award Agreement. By accepting an Award under
this Plan, a Participant agrees to any amendments to the Award made pursuant to
this Section 14.8(b) without further consideration or action.



14.9      Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.


14.10    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (b) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.


14.11    Payments to a Trust. The Committee is authorized to cause to be
established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under the Plan.
 
14

--------------------------------------------------------------------------------

14.12    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the state of Illinois, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Illinois to resolve any and all issues that may arise out of or relate to this
Plan or any related Award Agreement.
 
14.13    Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may: (a) deliver by email or other electronic
means (including posting on a Web site maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award thereunder and all other documents that the Company is required to deliver
to its security holders (including without limitation, annual reports and proxy
statements), and (b) permit Participants to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.


14.14    No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of the Plan to the contrary, the Company, its Affiliates and
Subsidiaries, the Board, and the Committee neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under the Plan including,
but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties, and interest under the Tax Laws.


14.15    Indemnification. Subject to applicable requirements of Illinois law and
the Delaware General Corporation Law, each individual who is or shall have been
a member of the Board, or a Committee appointed by the Board, or an officer of
the Company to whom authority was delegated in accordance with Article 3, shall
be indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his/her own behalf,
unless such loss, cost, liability, or expense is a result of his/her own willful
misconduct or except as expressly provided by statute. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Articles of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.




15

--------------------------------------------------------------------------------